Exhibit 10.1
 
 
PARTNERSHIP FRAMEWORK AGREEMENT

 








BETWEEN THE UNDERSIGNED:




SODIAAL UNION


An agricultural cooperative company with variable capital, registered under No.
2245, headquartered at Paris (75014) 170 bis, boulevard du Montparnasse,
registered at the Commercial and Corporate Registry of Paris under number D 351
572 888,
Represented by Mr. François Iches, President
Hereinafter referred to as “Sodiaal”
Acting both in its name and on behalf of those of its subsidiaries affected by
this framework agreement.


On the one hand,


SHENGYUAN NUTRITIONAL FOOD CO., LTD


A company headquartered at Jiaonan Seashore Industry Zone, Qingdao, China,
Represented by Mr. Li Ke, duly authorized
Hereinafter referred to as “Synutra”
Acting both in its own name and on behalf of Synutra France (as defined below)
of which it is guarantor.


AND


SYNUTRA FRANCE INTERNATIONAL SAS


A simplified stock company with a capital of 5,000 Euros, headquartered at
Annecy (74000) 1, rue Jean Jaurès, registered at the Commercial and Corporate
Registry of Annecy under number 751 779 422.
Represented by Mr. Christian Mazuray, President
Hereinafter referred to as “Synutra France”
 
On the other,


Hereafter referred to jointly as the “Parties”


 
WHEREAS:


A.
Synutra is a leader in the production and distribution of milk-based products
for infants in China.



B.
Sodiaal is the leading dairy cooperative in France. It holds an indirect share
in the capital of Eurosérum, a world leader in demineralized whey powders.

 
 
 

--------------------------------------------------------------------------------

 
 
C.
The purpose of this agreement is to establish an industrial and commercial
partnership among the parties in view of the creation of a new drying unit by
Synutra France (the “Site”), intended to manufacture powdered milk and
fat-enriched demineralized whey for the needs of Synutra based on the raw
material sold by Sodiaal and its subsidiaries to Synutra France.



D. 
Eurosérum, a subsidiary of Sodiaal, possesses unique know-how in terms of whey
demineralization, which it intends to protect and does not wish to transfer
under this agreement, the Agreements and their implementation.



1.  
Synutra France



Synutra France will be majority-owned and controlled by Synutra. As of this
date, Synutra France’s capital is wholly-owned by Synutra.



2.  
Acquisition and construction of an industrial site at Carhaix



2.1.  
Synutra France will acquire industrial land to build the Site, located at
Carhaix, in an area at the heart of the central Brittany milk-collection basin.



2.2.  
Eurosérum will acquire land adjacent to the Site and will install a whey
demineralization facility there, which it will own, in order to allow the supply
of Synutra France.



2.3.  
In order to optimize the costs of these two facilities, the parties will share
certain services and operation costs (power supply, waste-water treatment,
general site services, etc.) according to the terms and conditions of specific
agreements.



2.4.  
Synutra France anticipates hiring 75 to 100 employees for the needs of the Site,
with priority given to those candidates presented by Sodiaal (former employees
of the Entremont Alliance site, an indirect subsidiary of Sodiaal, at Carhaix).
However, it is understood that this clause does not give any right to a third
party and that any obligation (hiring, maintenance of conditions of employment
or otherwise) can only result, expressly, from a new agreement undertaken with
such candidates.



2.5.  
Synutra France will construct the Drying Towers at the Site. It is anticipated
that the site’s construction budget, to be financed by Synutra, will be €90
million, including €80 million of investment in fixed assets and €10 million in
working capital, estimated amounts to be confirmed pursuant to the terms of the
finalization of the project.  The Site’s Drying Towers should have the capacity
to produce fat-enriched whey powder, and 26% milk powder.



2.6.  
For the needs of the construction of the Drying Towers on the Site, Eurosérum
and Synutra France are entering into a technical assistance agreement,
concomitantly to this agreement (the “Technical Assistance Agreement”), in
accordance with the draft attached in Appendix 1.



3.  
Supply and purchase commitments



3.1.  
Supply of whey



Synutra, Synutra France and Eurosérum are entering into an agreement for the
long-term supply of whey, concomitantly to this agreement (“Whey Supply
Agreement”), in accordance with the draft attached in Appendix 2. This agreement
shall come into effect as soon as the Drying Towers become operational.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2.  
Supply of whey powder



Synutra, Synutra France and Eurosérum are entering into an agreement for the
long-term supply of whey powder, concomitantly to this agreement (“Whey Powder
Supply Agreement”), in accordance with the draft attached in Appendix 3. This
agreement shall come into effect as soon as the Drying Towers become
operational.


3.3.  
Supply of milk



Synutra, Synutra France and Eurosérum are entering into an agreement for the
long-term supply of milk, concomitantly to this agreement (“Milk Supply
Agreement”), in accordance with the draft attached in Appendix 4. This agreement
shall come into effect as soon as the Drying Towers become operational.


4.  
Condition precedent

 
This agreement is entered into on the condition precedent that Synutra obtains
the approvals of the government of the People’s Republic of China, granted by
(i) the National Development and Reform Commission, (ii) the Ministry of
Commerce and (iii) the State Administration of Foreign Exchange (SAFE).


Synutra commits to filing the approval requests as soon as possible and to
keeping Sodiaal regularly informed of the progress of the procedures and of any
difficulty that may arise.


Upon failure to obtain such approvals within six months of the execution of this
agreement, the agreement shall be deemed terminated, unless the parties agree to
extend the period for obtaining the above permissions.
 
5.  
Projected planning - Delays



5.1.  
The parties agree that the operational commissioning of the Site will take place
no later than January 2, 2015. The parties will regularly inform each other of
the progress of the project in relation to its projected planning.



5.2.  
In the event of a delay beyond January 2, 2015, Synutra undertakes to
compensate, according to the case, Sodiaal or Eurosérum for the loss incurred as
a result of a delay other than (i) a delay that is attributable to them or (ii)
a delay not attributable to Synutra France or its service providers in the
issuance of the ICPE authorization, and on a month-by-month basis up to the date
on which the Site will be operational. This loss will be determined as follows:




 
·  
For the Milk Supply Agreement, this will be equal to the discrepancy between the
price of milk paid to the producers in Brittany and the spot market price for
the quantities of milk for the month in question (based on an annual volume of
288 million liters);




 
·  
For the Whey Supply Agreement, this will be equal (i) to the margin loss and
(ii) to the structure costs for the quantities of whey for the month in question
(on the basis of an annual quantity of 24,000 tons), both as defined in Appendix
4 of the Whey Supply Agreement.




 
·  
It is stated that if such a delay in the operational commissioning of the Drying
Towers was due to a breach by Eurosérum of its obligations with respect to the
Technical Assistance Agreement, Synutra France’s liability will not be committed
with respect to article 5.2 of this agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
6.  
Duration



This agreement remains in effect until the expiration of the last of the
Agreements, or until the lapse of this agreement if the condition precedent
under article 4 of this agreement has not been satisfied.



7.  
Definitions



In this agreement:


“Drying Towers” refers to the two Drying Towers for the drying of milk and
fat-enriched whey meeting the strictest quality and hygiene standards available
for infant food products and jointly capable of producing at least 60,000 tons
of powder per year.


“Eurosérum” refers to Eurosérum S.A.S, a company incorporated under French law,
with registered headquarters at Route de Luxeuil-les bains, 70170
Port-sur-Saône. Eurosérum is an indirect, 98.9%-owned subsidiary of Sodiaal and
one of the largest producers in the world of demineralized whey powder.


“Site” has the meaning given in the preamble.


“Agreements” refers to the agreements necessary for the application of the
present framework agreement, namely the:
1.  
Technical Assistance Agreement,

2.  
Milk Supply Agreement,

3.  
Whey Supply Agreement,

4.  
Whey Powder Supply Agreement,

 
8.  
Confidentiality



The terms of this agreement and the information obtained, provided or exchanged
upon execution of this agreement are strictly confidential and must not be
disclosed by the Parties or by any of their professional consultants and shall
only be disclosed to their affiliates, directors, employees and external
professional consultants on a strict need-to-know basis for purposes of
evaluating, concluding, and implementing the Agreements; each party may,
however, disclose the existence and the terms of this agreement to enforce their
rights hereunder or to fulfill a legal or regulatory obligation.


This obligation will apply for the term of this agreement and for a period of 2
years after its expiry.



9.  
Employees



9.1.     
Non-compete - Confidentiality



The parties undertake to insert, in their respective employees’ contracts, the
following confidentiality clause and non-compete clause containing the following
characteristics:
·  
employees in question: Employees of Eurosérum or Synutra France who are skilled
to work in whole or part on the Site or in the demineralization facility
adjacent to the Site

·  
protected activities: processing of whey and its derivatives,

·  
geographic area: France and China,

·  
duration of the non-compete prohibition: 2 years after the end of the employment
contract,

 
 
4

--------------------------------------------------------------------------------

 
 
·  
compensatory indemnity of 30% of net salary.



9.2.     
Non-solicitation



For the duration of this agreement, each party is prohibited, except by prior
agreement of the other party, from recruiting or contracting the services of the
employees, directors, former officers or former directors of another party (or
of a company of its Group), whether it be as employees, directors or service
providers, unless these people are no longer bound to the other party (or to a
company of its Group) for at least 1 year. This prohibition does not apply to
offers that could be made to the employees at the Carhaix site under the
provisions of paragraph 2.4 above.


9.3.     
Workforce



Eurosérum and Synutra agree to an annual review of their workforce and will
consider possible exchanges of employees within the framework of skills
assessments, internal or external promotions of each of the companies.



10.  
Force Majeure



If after the occurrence of a case of force majeure, the operational
commissioning of the Site is delayed, the execution of this agreement would be
suspended for the duration of the events.


For the application of this clause, the parties agree that in addition to those
resulting from the law and jurisprudence, the following events are also regarded
as cases of force majeure as soon as they render this party unable to perform
its obligations:


o     
war, riot or revolution, strikes or social disturbances not imputable to the
parties,  transportation strikes, transportation stoppages in particular as a
result of weather conditions;

o     
explosions or sabotage, accidents or events preventing the operational
commissioning of the Site not resulting from negligence or failure by the
company or one of its employees.



The party that suffers a loss from such event constituting a force majeure shall
notify the other party, without delay, of the occurrence of such event.


If such an event of force majeure occurs, the Party rendered incapable of
performing its obligations as a result of such event must communicate to the
other Party:
• a precise description of the event in question,
• the anticipated duration of such event,
• the impact of such event on the proper pursuit of this agreement,
• the measures that it has taken or intends to take to remedy the situation.


For the duration of force majeure events, the effects of this agreement shall be
suspended, without prejudice to the rights assumed by each of the Parties.


As soon as the inhibiting effects of the force majeure event have ceased to
exist, the obligations under this agreement shall re-enter into force under the
conditions stipulated.


However, the work suspension due to a force majeure event may not exceed three
(3) months and, if such may be the case, upon expiration of such period, each of
the Parties, after having exhausted all possibilities of finding a solution in
good faith which would allow the complete restoration of the agreement, shall
have the right to rescind the agreement, immediately and without indemnity, by
notifying the other party thereof by certified mail with delivery confirmation.


 
5

--------------------------------------------------------------------------------

 
 
11.  
Costs



Unless otherwise specified, each Party shall be solely responsible for the costs
relating to the negotiation and execution of this agreement and each of the
Agreements.



12.  
Intuitu personae



The Parties expressly agree that this agreement is entered intuitu personae, and
therefore undertake not to transfer the rights and obligations incumbent upon
them in whole or in part by virtue of this agreement without prior written
agreement from the other party (including by merger, division, contribution or
otherwise).


The prohibition on the transfer of the rights and obligations in this agreement,
as stipulated in the preceding paragraph, also applies if a third party or
several third parties (as regards the current capital holders), solely or
jointly, directly or indirectly, were to acquire 50% or more of the capital of
Sodiaal or Eurosérum, on the one hand, or Synutra or Synutra France, on the
other hand.


In case of a change of control or, more generally, in case of failure to comply
with the transfer prohibition as indicated above, the other party shall have the
right to request the termination of this agreement.



13.  
Applicable law - Arbitration



This agreement is governed by French law.


All litigations or disputes arising from this agreement or relating thereto,
including the validity or termination of the agreement, shall be subject to
amicable settlement before a conciliation board comprised of the Executive
Director of Sodiaal and the legal representatives of Synutra and Synutra France,
or their representatives.


Failing an amicable agreement within a period of two months (from the date of a
written notification by one party referring to this provision), disputes shall
be settled by arbitration in accordance with the rules of the Swiss Chambers’
Court of Arbitration and Mediation (Aeschenvorstadt 67, CH - 4010 Basel,
Switzerland) in effect on the date of the request for arbitration. This court
will be addressed by the more diligent party in accordance with the adversarial
principle, the other party being immediately informed of the measures
undertaken.


The court shall be composed of three arbitrators. The place of arbitration shall
be Geneva. The arbitration proceedings will take place in French.


The Court shall rule pursuant to the law and its decision shall be final; the
parties hereby renounce all recourse to contest such decision at appellate
court. The Parties commit to full and faithful compliance with the decision
made. Any Party refusing to comply shall remain burdened with all the charges
and duties which would have been incurred in legal proceedings for the
enforcement of such decision.


Costs and court fees, which will be combined together, shall be borne by the
Parties in a proportion determined by the decision.
 

Signed in Paris in 3 copies
 
6

--------------------------------------------------------------------------------

 
 

         
/s/ Francois Iches
   
/s/ Li Ke
 
For Sodiaal Union 
By Francois Iches, President
   
For Shengyuan Nutritional Food CO., LTD
By Li Ke, duly authorized for this purpose
 
Date: September 17, 2012
   
Date: September 17, 2012
 





 

         
/s/ Christian Mazuray
   
 
 
For Synutra France International SAS
By Christian Mazuray, President
       
Date: September 17, 2012
   
 
 

 
7


--------------------------------------------------------------------------------



